AMENDMENT NO. 26 TO PARTICIPATION AGREEMENT AMONG AEGON/TRANSAMERICA SERIES FUND, INC., TRANSAMERICA LIFE INSURANCE COMPANY, TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY, PEOPLES BENEFIT LIFE INSURANCE COMPANY, TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY AND TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY Amendment No. 26 to the Participation Agreement among AEGON/Transamerica Series Fund, Inc., (the "Fund"), Transamerica Life Insurance Company ("Transamerica"), Transamerica Financial Life Insurance Company ("TFLIC"), Peoples Benefit Life Insurance Company ("Peoples"), Transamerica Occidental Life Insurance Company ("TOLIC"), and Transamerica Life Insurance and Annuity Company ("T ALIAC") dated July 1, 1992, as amended ("Participation Agreement"). WHEREAS, due to the merger of Transamerica Life Insurance Company of New York and AUSA Life Insurance Company, Inc. (the "Merger") effective April 1, 2003, these companies will no longer be parties to this Agreement. The new surviving company, Transamerica Financial Life Insurance Company, will be added as a party to this Agreement. Also, due to the Merger, names of several of the separate accounts and Policies will be changed to reflect the change in company name. All references to "AUSA" will now be changed to "TFLIC"; and WHEREAS, Transamerica has registered or will register the Portfolio Select Variable Annuity (the "Policy") under the Securities Act of 1933; and WHEREAS, to the extent permitted by applicable insurance law and regulation, Transamerica intends to purchase shares in one or more of the portfolios of the Fund to fund the Policy, as specified in Schedule A attached to this Amendment, as such Schedule A is amended by this Amendment No. 26, and as Schedule A may be amended from time to time; and WHEREAS, Transamerica desires to change the name of the Retirement Income Builder III Variable Annuity to Retirement Income Builder- BAI Variable Annuity; and WHEREAS, the Fund's Board of Directors approved resolutions for the following changes to go into effect April 30, 2003: a name change of the Conservative Asset Allocation to Asset Allocation- Conservative Portfolio, the Aggressive Asset Allocation to Asset Allocation- Growth Portfolio, the Moderate Asset Allocation to Asset Allocation- Moderate Portfolio, and the Moderately Aggressive Asset Allocation to Asset Allocation- Moderate Growth Portfolio; the merger of LKCM Capital Growth into Transamerica Equity; the merger of Gabelli Global Growth into American Century International; the merger of T. Rowe Price Dividend Growth into T. Rowe Price Equity Income; the merger of Value Line Aggressive Growth into Alger Aggressive Growth; the merger of Janus Growth II into Janus Growth; and the merger of Van Kampen Money Market into Transamerica Money Market; and NOW, THEREFORE, IT IS HEREBY AGREED that Transamerica Life Insurance Company of New York and AUSA Life Insurance Company, Inc. will be replaced as parties to this Agreement by Transamerica Financial Life Insurance Company; Transamerica, through its Policy, Portfolio Select Variable Annuity, will purchase and redeem shares issued by the Fund, subject to the terms and conditions of the Participation Agreement; Schedule A to this Agreement will reflect the name of the Retirement Income Builder III Variable Annuity to Retirement Income Builder- BAI Variable Annuity; and the name changes and mergers for the Fund reflected above will be added/deleted to Schedule A as applicable. It is also hereby agreed that Schedule A to this Agreement will be amended to: add the new classes of shares for each portfolio of the Fund; reflect the various name changes to certain portfolios; add the Portfolio Select Variable Annuity as an additional "Policy"; and change the names of the various Policies/Accounts referenced above due to the Merger. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative as of May 1, 2003. TRANSAMERICA LIFE INSURANCE AEGON/TRANSAMERICA SERIES COMPANY FUND, INC. By its authorized officer By its authorized officer By: /s/Larry N. Norman By:/s/John K. Carter Larry N. Norman John K. Carter Title: President Title: Vice President, Secretary And General Counsel TRANSAMERICA FINANCIAL PEOPLES BENEFIT LIFE INSURANCE LIFE SURANCE COMPANY COMPANY By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/Larry N. Norman Larry N. Norman Larry N. Norman Title: Vice President Title: Executive Vice President TRANSAMERICA OCCIDENTAL LIFE TRANSAMERICA LIFE INSURANCE INSURANCE COMPANY AND ANNUITY COMPANY By its authorized officer By its authorized officer By: /s/Priscilla I. Hechler By: /s/Priscilla I. Hechler Priscilla I. Hechler Priscilla I. Hechler Title: Assistant Vice President and Title: Assistant Vice President and Assistant Secretary Assistant Secretary AMENDED SCHEDULE A Effective May I, 2003 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: Separate Account VA B Separate Account VA BNY Mutual Fund Account Separate Account VA A Separate Account VA C Separate Account VA D Retirement Builder Variable Annuity Account Transamerica Financial Life Insurance Company Separate Account C Peoples Benefit Life Insurance Company Separate Account V Legacy Builder Variable Life Separate Account TFLIC Series Life Account TFLIC Series Annuity Account Transamerica Occidental Life Separate Account VUL-3 Separate Account VA E Separate Account VA F Transamerica Occidental Life Separate Account VUL-4 Transamerica Occidental Life Separate Account VUL-5 Transamerica Life Insurance and Annuity Company on behalf of its Separate Account V A-8 Separate Account VA J Transamerica Occidental Life Separate Account VUL-6 TAPPVUL 1 Separate Account K Separate Account H Separate Account G Separate Account V A-2LNY Separate Account VA-2L Separate Account VL A AES Private Placement VA Separate Account Separate Account VA L Separate Account VA P PFL Corporate Account One Policies: Transamerica Landmark Variable Annuity Transamerica Landmark NY Variable Annuity Atlas Portfolio Builder Variable Annuity Transamerica EXTRA Variable Annuity Transamerica Access Variable Annuity Retirement Income Builder II Variable Annuity TFLIC & Peoples- Advisor's Edge Variable Annuity Peoples - Advisor's Edge Select Variable Annuity Legacy Builder Plus TFLIC Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity Estate Enhancer Variable Life TransSurvivor Life Variable Universal Life TransMark Optimum Choice Variable Annuity TransUltra® Variable Universal Life TFLIC Freedom Elite Builder TFLIC Premier Variable Annuity AMENDED SCHEDULE A (continued) Policies (continued): Immediate Income Builder II Premier Asset Builder Variable Annuity TransAccumulator VUL cv TFLIC Freedom Wealth Protector Advantage V Retirement Income Builder Variable Annuity Retirement Income Builder - BAI Variable Annuity Dreyfus Advisor Advantage Variable Annuity Dreyfus Access Advantage Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Transamerica Variable Life Advisor's Edge Select Private Placement Transamerica Preferred Advantage Variable Annuity Flexible Premium Variable Annuity- A Portfolio Select Variable Annuity Portfolios: AEGON/Transamerica Series Fund, Inc.- Each Portfolio has an Initial Class of Shares and a Service Class of Shares AEGONBond Alger Aggressive Growth Asset Allocation - Conservation Portfolio Asset Allocation - Moderate Portfolio Asset Allocation- Moderate Growth Portfolio Asset Allocation - Growth Portfolio American Century International American Century Income & Growth BlackRock Large Cap Value BlackRock Mid Cap Growth BlackRock Global Science & Technology Opportunities Capital Guardian Global Capital Guardian U.S. Equity Capital Guardian Value Clarion Real Estate Securities Dreyfus Mid Cap Dreyfus Small Cap Value Federated Growth & Income GE U.S. Equity Great Companies - America sm Great Companies - Globatl Great Companies- Technology sm J.P. Morgan Enhanced Index Janus Balanced Janus Global Janus Growth Jennison Growth LKCM Strategic Total Return Marsico Growth MFS High Yield Munder Net50 PBHG/NWQ Value Select AMENDED SCHEDULE A (continued) Portfolios: AEGON/Transamerica Series Fund, Inc. (continued) PBHG Mid Cap Growth PIMCO Total Return Protected Principal Stock Salomon All Cap Select+ Aggressive Select+ Conservative Select+ Growth & Income T. Rowe Price Equity Income T. Rowe Price Growth Stock T. Rowe Price Small Cap Third A venue Value Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica U.S. Government Securities Transamerica Value Balanced Van Kampen Active International Allocation Van Kampen Asset Allocation Van Kampen Emerging Growth
